          Case 1:17-cv-10192-FDS Document 47 Filed 12/17/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS
____________________________________
                                      )
UNITED STATES OF AMERICA,             )
et al., ex rel. PAUL NEE,             )
                                      )
         Plaintiffs,                  )    No. 17cv10192-FDS
                                      )    FILED UNDER SEAL
v.                                    )
                                      )
BIOGEN INC., et al.,                  )
                                      )
         Defendants.                  )
____________________________________)

   UNITED STATES’ NOTICE OF INTERVENTION IN PART FOR SETTLEMENT
              PURPOSES ONLY AND DECLINATION IN PART

       Pursuant to 31 U.S.C. § 3730(b)(2) and (4), the United States notifies the court of its

decision to intervene in part of this action, solely for purposes of settlement, and to decline to

intervene in part of this action. The United States intervenes for purposes of settlement in this

action as to defendants Biogen Inc., and Advanced Care Scripts, Inc. The United States has

reached settlements with Biogen, Inc. and Advanced Care Scripts, Inc. and the United States and

relator expect to file a Joint Stipulation of Dismissal in this action within ten days of the effective

date of the settlement agreements. The United States declines to intervene in this action as to all

other defendants.

       Although the United States declines to intervene in a portion of the action, we

respectfully refer the Court to 31 U.S.C. § 3730(b)(1), which allows the relator to maintain the

declined portion of the action in the name of the United States; provided, however, that the

“action may be dismissed only if the court and the Attorney General give written consent to the

dismissal and their reasons for consenting.” Id. Therefore, the United States requests that,

should either the relator or the defendant propose that the part of the action in which the United

                                                  1
          Case 1:17-cv-10192-FDS Document 47 Filed 12/17/20 Page 2 of 3




States has not intervened be dismissed, settled, or otherwise discontinued, this Court solicit the

written consent of the United States before ruling or granting its approval.

        Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United States requests that all

pleadings filed in this action, even as to the non-intervened part of this action, be served upon the

United States; the United States also requests that all orders issued by the Court be sent to the

Government’s counsel. The United States reserves its right to order any deposition transcripts

and to intervene in the portion of this action in which it is declining to intervene today, for good

cause, at a later date.

        The United States reserves the right to seek the dismissal of the relator’s action or claim

on any appropriate grounds, including under 31 U.S.C. §§ 3730(b)(5) and (e)(4).

        Lastly, consistent with the Court’s December 16 Order, the United States respectfully

requests that the relator’s Amended Complaint, this Notice, and all pleadings filed thereafter be

unsealed. The United States further requests that all other papers on file in this action remain

under seal because, in discussing the content and extent of the United States’ investigation, the

United States provided such papers to the Court alone for the sole purpose of the Court’s

evaluating whether it should extend the seal.




                                                  2
         Case 1:17-cv-10192-FDS Document 47 Filed 12/17/20 Page 3 of 3




Dated: December 17, 2020                     Respectfully submitted,

JEFFREY BOSSERT CLARK                        ANDREW E. LELLING
Acting Assistant Attorney General            United States Attorney


                                             /s/ Evan D. Panich
JAMIE ANN YAVELBERG                          ABRAHAM R. GEORGE
AUGUSTINE MARTIN RIPA                        GREGG SHAPIRO
Attorneys, Civil Division                    EVAN PANICH
United States Department of Justice          Assistant United States Attorneys
P.O. Box 261, Ben Franklin Station           Courthouse Way, Ste. 9200
Washington, DC 20044                         Boston, MA 02210
Phone: (202) 305-2073                        Phone: (617) 748-3100
                                             abraham.george@usdoj.gov
                                             gregg.shapiro@usdoj.gov
                                             evan.panich@usdoj.gov


                                CERTIFICATE OF SERVICE

        I certify that the foregoing document was served on the following counsel for relator, by
electronic mail on the below date.

                                      Nancy Gertner
                                      William W. Fick
                                      Daniel N. Marx
                                      FICK & MARX LLP
                                      100 Franklin Street, 7th Floor
                                      Boston, MA 02110

                                      Reuben A. Guttman
                                      Traci L. Buschner
                                      Elizabeth H. Shofner
                                      Guttman, Buschner & Brooks PLLC
                                      2000 P. Street, N.W., Suite 300
                                      Washington, DC 20036


Dated: December 17, 2020      By:     /s/ Evan D. Panich
                                      ABRAHAM R. GEORGE
                                      Assistant U.S. Attorney




                                                3
